UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1016


LESLIE A. HAYMOND,

                Plaintiff - Appellant,

          v.

BANK OF NEW YORK MELLON, NA; BAC HOME LOANS SERVICER LP,
d/b/a Bank of America, NA; BANK OF AMERICA HOME LOANS;
RECONTRUST COMPANY, NA; ALG TRUSTEE, LLC; MERS, Inc.; REDC
DEFAULT SOLUTIONS; BANK OF AMERICA, NA; DOES 1-100,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-00800-AJT-JFA)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before AGEE and WYNN, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Leslie   A.   Haymond,   Appellant   Pro  Se.     Allison   Monger,
MCGUIREWOODS,    LLP,  Richmond,   Virginia;  Dean   L.   Robinson,
ATLANTIC LAW GROUP, LLC, Leesburg, Virginia; Carrie Margaret
Harris, King Fitchett Tower, SPILMAN, THOMAS & BATTLE, PLLC,


     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Leslie A. Haymond appeals the district court’s order

denying relief on her 42 U.S.C. § 1983 (2006) complaint.               We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Haymond v. Bank of New York Mellon, NA, No. 1:11-cv-

00800-AJT-JFA (E.D. Va. Dec. 6, 2011).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    3